PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Corrado et al.
Application No. 16/042,247
Filed: 23 Jul 2018
For: Hollow Core Optical Fiber With Controlled Diameter Hollow Regions And Method Of Making The Same
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.37(a) filed January 14, 2021, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on June 9, 2020.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on September 10 10, 2020.  The Office mailed a Notice of Abandonment on January 8, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the reply in the form of an amendment; (2) the petition fee of $2100.00; and (3) a statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Telephone inquiries related to this decision should be directed to Paralegal Specialist Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/.	

The application is being forwarded to Group Art Unit 1741 for consideration of the Amendment filed on January 14, 2021.  



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc:	Wendy W. Koba
	P.O. Box 556
	Springtown, PA  18081